           Case 1:18-cv-03252-VEC Document 86 Filed 09/15/20 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT
                                                                     DATE FILED: 09/15/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 DGI-BNSF CORP.,                                                :
                                                                :
                                              Plaintiff,        :
                                                                : 18-CV-3252 (VEC)
                            -against-                           :
                                                                :     ORDER
 TRT LEASECO, LLC,                                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 13, 2018, DGI-BNSF Corp. filed this action against TRT LeaseCo,

LLC;

       WHEREAS the trial in this action is set to begin on November 16, 2020, at 10:00 A.M.,

Dkt. 85;

       WHEREAS the parties submitted a proposed joint pretrial order on March 2, 2020, see

Dkt. 77; and

       WHEREAS on Thursday, September 10, 2020, the parties appeared for a telephonic

hearing in a related lawsuit, TRT LeaseCo, LLC v. DGI-BNSF Corp., 20-CV-5257;

       IT IS HEREBY ORDERED that by no later than Friday, September 18, 2020, the

parties must submit a joint letter stating whether they would like to amend the previously

submitted proposed joint pretrial order, see Dkt. 77. If the parties do wish to amend the joint

pretrial order, the parties must do so by no later than Friday, October 2, 2020.

       IT IS FURTHER ORDERED that the parties must indicate in their joint letter, due by no

later than Friday, September 18, 2020, whether they wish to be referred for a settlement
         Case 1:18-cv-03252-VEC Document 86 Filed 09/15/20 Page 2 of 2




conference before Magistrate Judge Barbara Moses. Were both parties to indicate that they wish

to do so, this Court will issue a referral to Magistrate Judge Moses for a settlement conference.



SO ORDERED.
                                                     _________________________________
Date: September 15, 2020                                   VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                 2
